—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Westchester County (Colabella, J.), entered October 26, 1998, which granted the plaintiffs’ motion to compel disclosure.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the statement of the defendant Patricia Hart to the defendants’ insurance carrier is not privileged from disclosure (see, CPLR 3101 [g]; Agovino v Taco Bell 5083, 225 AD2d 569). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.